127 Wis.2d 444 (1985)
379 N.W.2d 853
IN RE the MARRIAGE OF: Judith M. STEINKE, Petitioner-Appellant-Petitioner,
v.
Robert Allen STEINKE, Respondent.
No. 84-1337.
Supreme Court of Wisconsin.
Filed January 24, 1986.
PER CURIAM.(On motion for reconsideration).
The motion for reconsideration is denied without costs.
In In re Marriage of Steinke v. Steinke, 126 Wis. 2d 372, 389, 376 N.W.2d 839 (1985), immediately above the mandate, we delete the phrase "the actuarial present value of the entire interest at the time of trial was approximately $15,900."
We add the following sentence immediately above the mandate: An opinion as to actuarial present value was included in the record as an answer to an interrogatory, i.e., $15,900, but was not received in evidence. The amount is not conclusive on remand. The trial court must evaluate and include the interest in the pension in the property division; the parties may introduce evidence of the value of the pension interest.